Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leea Somersalo on August 25th 2021.

The application has been amended as follows: 


Claim 12, line 1, delete therefore “(withdrawn- Previously Presented)” and insert therefore ---(Previously Presented)---;
Claim 12, line 1, after “cleaning” delete therefore “an” and insert therefore ----for paper or carpet making equipment---;
Claim 12, line 4, delete therefore “25 weight%-45%” and insert therefore –-30 weight% -38 weight-%--;
Claim 12, line 5, after “fatty acid methyl esters” insert therefore ---selected from the vegetable oil methyl esters---;
Claim 12, line 8 after “one or more” insert therefore ---nonionic---;
Claim 12, line 8, after “surfactants” insert therefore -----isotridecyl alcohol ethoxylate, dodecanol ethoxylate, tridecyl alcohol ethoxylate, ethoxylated 2,4,7,9-tetramethyl-5-
Claim 14, line 1, delete therefore “(Withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---;
Claim 15, line 1, delete therefore “(withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---;
Claim 16, line 1, delete therefore “(Withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---;
Claim 17, line 1, delete therefore “(Withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---;
Claim 18, line 1, delete therefore “(Withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---;
Claim 19, line 1, delete therefore “(Withdrawn- Previously Presented)” and insert therefore ----(Previously Presented)---; and
Delete claims 13, 15 and 18.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Lasik ‘074 does not teach or suggest the amounts of the alkylene carbonate and high flash point of 110 degrees Celsius. Further Lasik ‘074 utilizes alkylene carbonate at 25% max with methyl soyate less than 10% and higher amounts of alkylene carbonate outside of the scope of the claimed maximum of 38%.  The secondary references do not cure any of the deficiencies in light of the criticality established on page 22 of applicant’s specification which shows high amounts of alkyl carbonates, specific nonionic surfactants with high concentration of vegetable oil methyl esters, 
Accordingly, in light of the picking a choosing of ingredients and proportions by the prior art to arrive at applicant’s invention, the omission of required flash point temperature range, the prior art of record does not present a case of prima facie obviousness and the claims are therefore allowable over said prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761